COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause numbers:           01-17-00076-CR & 01-17-00077-CR
Style:                   Rodrigo Cornejo v. The State of Texas
Date motion filed*:      October 12, 2017
Type of motion:          Third Overall Motion for Extension, and Second Due to Harvey
Party filing motion:     Appellant Rodrigo Cornejo’s counsel P.F. McCann
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 June 12, 2017
       Number of extensions granted:           3     Current Due Date: September 25, 2017
       Date Requested:                    October 20, 2017 (130 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: October 20, 2017.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant’s counsel’s third extension request overall, and second due to
       Hurricane Harvey, claims that he needs more time because, among other things, he was
       only able to return to his office in mid-September due to Harvey, the Court grants the
       motion, but counsel is warned that no further extensions are to be granted. See
       Extension of Emergency Order Authorizing Modification and Suspension of Court
       Procedures in Proceedings Affected by Disaster, Misc. Docket No. 17-9125 (Tex. Sept.
       26, 2017); TEX. R. APP. P. 2, 38.6(d). Accordingly, if appellant’s brief is not filed by
       October 20, 2017, the Court may abate this case. See id. 38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                   
Date: October 17, 2017



November 7, 2008 Revision